UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6991



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


GARRICK L. WILSON,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-02-146)


Submitted:   August 18, 2004                 Decided:   October 22, 2004


Before LUTTIG, MICHAEL, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Garrick L. Wilson, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Garrick L. Wilson seeks to appeal the district court’s

order denying his motion for reduction of sentence under 18 U.S.C.

§ 3582 (2000).     In criminal cases, the defendant must file his

notice of appeal within ten days of the entry of judgment.    Fed. R.

App. P. 4(b)(1)(A); see United States v. Alvarez, 210 F.3d 309, 310

(5th Cir. 2000) (holding that § 3582 proceeding is criminal in

nature and ten-day appeal period applies).      With or without a

motion, the district court may grant an extension of time of up to

thirty days upon a showing of excusable neglect or good cause.

Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

          The district court entered its order denying the motion

for reduction of sentence on April 15, 2004; the ten-day appeal

period expired on April 29, 2004.      Wilson filed his notice of

appeal after the ten-day period expired but within the thirty-day

excusable neglect period. Because the notice of appeal was filed

within the excusable neglect period, we remand the case to the

district court for the court to determine whether Wilson has shown

excusable neglect or good cause warranting an extension of the

ten-day appeal period.   The record, as supplemented, will then be

returned to this court for further consideration.



                                                             REMANDED


                               - 2 -